Appeal from a judgment of the Supreme Court, Erie County (Donna M. Siwek, J.), entered October 18, 2002 in a proceeding pursuant to CPLR article 78. The judgment dismissed the petition to review respondents’ determination terminating petitioner’s probationary employment.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for the reasons stated in decision at Supreme Court. Present— Pigott, Jr., EJ., Green, Hurlbutt, Gorski and Lawton, JJ.